NIX, Judge.
Bill Lavern Dale, hereinafter referred to as the defendant, was charged by Information in the Common Pleas Court of Oklahoma County with the crime of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor, was tried before a jury, found guilty, and the jury assessed his punishment at imprisonment in the County Jail for a period of ten days and a fine of $50 and costs. From this judgment and sentence he now appeals.
Petition in error and casemade were filed in this Court on July 5, 1963, and according to the rules of the Court, brief was due to be filed within thirty days thereafter. The case was set for Oral Argument on September 12, 1963; stricken and re-set at request of defendant on the next docket for October 16, 1963. No appearance was made at that time, and the cause was submitted on the record.
This Court has held many times, as cited in the case of Crismon v. State, Okl. Cr., 375 P.2d 162:
“Where defendant appeals from a judgment of conviction, and no briefs are filed or argument presented, the Court of Criminal Appeals will examine the evidence to ascertain if it supports the verdict and examine the information, instructions excepted to, and the judgment, and if no material error is apparent, the judgment will be affirmed.”
After a careful examination of the record, the Court finds no material error apparent, even though the question presented herein would have been a new question of law to be presented to this Court, it was not properly brought before us, and therefore, the judgment and sentence of the trial court is hereby affirmed.
BUSSEY, P. J., and JOPINSON, J., concur.